      Case 1:20-cv-12152-NMG Document 12 Filed 12/16/20 Page 1 of 2



                    United States District Court
                      District of Massachusetts
________________________________
                                   )
Amy Huber,                         )
                                   )
           Plaintiff,              )
                                   )    Civil Action No.
           v.                      )    20-12152-NMG
                                   )
Gerhard Huber, et al.,             )
                                   )
           Defendants.             )
                                   )
________________________________ )

                                 ORDER

GORTON, J.

     Plaintiff has filed an action for breach of contract arising

from her divorce from defendant, Gerhard Huber.       More recently she

has filed ex parte motions for a temporary restraining order and

attachment of property.    Having considered plaintiff’s pending

motions and the complaint, this Court will, sua sponte, decline to

exercise jurisdiction over the case pursuant to the forum selection

clause in the parties’ separation agreement and deny the pending

motions as moot.

     Although forum selection clauses do not automatically divest

courts of jurisdiction, courts have discretion to “decline

jurisdiction and defer to the selected forum.” Lambert v. Kysar, 983

F.2d 1110, 1119 (1st Cir. 1983).    The parties’ separation agreement

provides, in relevant part, that


                                   -1-
      Case 1:20-cv-12152-NMG Document 12 Filed 12/16/20 Page 2 of 2



     the courts of Massachusetts shall have exclusive jurisdiction
     (both subject matter and personal jurisdiction) relative to any
     disputes or other matters arising under or related to this
     Agreement so long as one or both parties resides in
     Massachusetts.

Courts in this Circuit have interpreted the phrase “courts of

Massachusetts,” when used in forum selection clauses, to refer to

Massachusetts state courts only rather than all courts within the

geographical boundaries of the Commonwealth. See LFC Lessors, Inc.

v. Pacific Sewer Maintenance Corp., 739 F.2d 4, 7 (1st Cir. 1984)

(opining that the phrase “courts of Massachusetts” was more likely

intended by the parties to mean the Massachusetts state courts rather

than all courts physically within the state); R. E. Moulton, Inc.

v. RAC Assocs., LLC, 2009 U.S. Dist. LEXIS 114255, at *4 (D. Mass.

2009) (“The United States District Court is located in the

Commonwealth, but it is not a court of the Commonwealth.”).           Thus,

in order to give effect to the plain meaning of that clause, this

Court chooses not to exercise its jurisdiction over the pending

dispute.

     For the foregoing reasons, plaintiff’s complaint is DISMISSED

without prejudice and the pending motions (Docket Nos. 8 and 10) are

DENIED as moot.

So ordered.
                                 /s/ Nathaniel M. Gorton
                                 Nathaniel M. Gorton
                                 United States District Judge
Dated December 16, 2020

                                  -2-
